PER CURIAM.
The Florida Bar has proposed an amendment to Florida Bar Integration Rule, article V, Section 6. We grant the Bar’s petition and Florida Bar Integration Rule article V, Section 6 is amended to read as follows:
Article V
SECTIONS AND COMMITTEES
* * * * * *
6. The president, with the approval of the Board of Governors, shall appoint the standing committees as specified in the bylaws, including an executive committee composed of the president, president-elect, chairman of the Budget Committee, and four other members of the Board, and such special committees as he may deem desirable.
This amendment is effective immediately.
It is so ordered.
ADKINS, Acting C. J., and OVERTON, ENGLAND, ALDERMAN and MCDONALD, JJ., concur.